


Exhibit 10.2


December 16, 2014


Skyworks Solutions, Inc.
20 Sylvan Road
Woburn, MA 01801






To the Board of Directors of Skyworks Solutions, Inc.,


I write regarding the Amended and Restated Change of Control / Severance
Agreement between me and Skyworks Solutions, Inc., a Delaware corporation dated
November 23, 2010 (the “Agreement”).


More specifically, this letter sets forth my desire and agreement, effective as
of the date hereof, to waive my rights to the Gross-Up Payment under Section 1.4
of the Agreement. Except as specified above, this letter shall not affect any
other terms of the Agreement, which remains in full force and effect.




 
Very truly yours,
 
/s/ David J. Aldrich
David J. Aldrich




